DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Seo, discloses a system, comprising: a first conductive plate configured at least to receive an input signal; a second conductive plate configured at least to output an output signal; a memristor material positioned between the first conductive plate and the second conductive plate. The prior art of records, individually or in combination, do not disclose nor teach “a permanent modification material and a transfer rate modification material, the permanent modification material positioned between the first conductive plate and the second conductive plate, the transfer rate modification material positioned between the first conductive plate and the second conductive plate, the permanent modification material and the transfer rate modification material being in parallel electrically, wherein at least a portion of the permanent modification material abuts the memristor material, wherein at least a portion of the transfer rate modification material abuts the memristor material, wherein a combination of the permanent modification material and the transfer modification material provides a modification to the output signal after a signal is driven from the second conductive plate to the first conductive plate” in combination with other limitations as recited in claim 1.
The prior art of record, Seo, discloses a method, comprising: providing a first conductive plate configured at least to receive an input signal; providing a second conductive plate configured at least to output an output signal; providing a memristor material positioned between the first conductive plate and the second conductive plate. The prior art of records, individually or in combination, do not disclose nor teach “providing a permanent modification material and a transfer rate modification material, the permanent modification material positioned between the first conductive plate and the second conductive plate, the transfer rate modification material positioned between the first conductive plate and the second conductive plate, the permanent modification material and the transfer rate modification material being in parallel electrically, wherein at least a portion of the permanent modification material abuts the memristor material, wherein at least a portion of the transfer rate modification material abuts the memristor material, wherein a combination of the permanent modification material and the transfer modification material provides a modification to the output signal after a signal is driven from the second conductive plate to the first conductive plate” in combination with other limitations as recited in claim 15.
The prior art of record, Seo, discloses a system, comprising: a first conductive plate configured at least to receive an input signal; a second conductive plate configured at least to output an output signal; a memristor material positioned between the first conductive plate and the second conductive plate. The prior art of record, Jo, teaches a permanent modification material, the permanent modification material positioned between the first conductive plate and the second conductive plate, wherein at least a portion of the permanent modification material abuts the memristor material, wherein the permanent modification material provides a permanent signal modification to the output signal after a signal is driven from the second conductive plate to the first conductive plate. The prior art of records, individually or in combination, do not disclose nor teach “wherein the memristor material abuts a first surface area of the first conductive plate, wherein the memristor material abuts a second surface area of the second conductive plate, wherein the first surface area and the second surface area are different, wherein the permanent signal modification is a permanent asymmetric signal modification” in combination with other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811